Citation Nr: 0327394	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the cervical spine, status post cervical strain, 
currently rated 10 percent disabling. 

3.  Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling.

4.  Entitlement to an effective date prior to September 11, 
2000, for the award of a 10 percent rating for traumatic 
arthritis of the cervical spine, status post cervical strain.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2001 and March 2002 rating decisions of 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the veteran did not complete an appeal 
of the March 12, 2002 rating decision relative to the left 
knee disability by submitting a timely substantive appeal 
following the issuance of a statement of the case on July 16, 
2002.  See 38 C.F.R. § 20.200 (2002).  In this regard, 
reference to the left knee disability rating on a VA Form 9, 
Appeal to Board of Veterans' Appeals, received in May 2002, 
may not serve in this regard.  Nevertheless, the record 
reflects that the Board issued a letter to the veteran dated 
February 14, 2003 in which the veteran was advised the Board 
was conducting development relative to his appeal including 
for an increased rating for a left knee disability.  The 
veteran is justified in reliance on such statement, and such 
statement may have served to prevent him from timely 
completing his appeal.  As such, the Board will accept the 
issue of entitlement to an increased rating for a left knee 
disability for appellate consideration at this time.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA with regard to each 
claim.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In order to satisfy the requirements of the VCAA, in November 
2002, the Board initiated additional development in this 
claim pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
regulation provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Board Member or panel of Members could direct Board personnel 
to undertake the action essential for a proper appellate 
decision.  

However, prior to the completion of this development, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) and noted that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C.A. § 7104(a) because it denies an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Consequently, aside 
from the limited class of development functions that the 
Board is statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a), all evidence development must be 
conducted at the RO level.  Therefore, the case must be 
returned to the RO for completion of the development 
initiated in November 2002.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
concluded that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Finally, the veteran is hereby advised that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim or a 
claim for increase, the claim shall be denied.  See 38 C.F.R. 
§ 3.655 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated and/or 
examined him for his low back disorder 
from December 1994 to June 2000.  This 
should include, but is not limited to, 
health records from his place of 
employment, such as reports of any pre-
employment physical examinations.  Obtain 
records from each health care provider 
the veteran identifies.

3.  When the actions in paragraphs 1 & 2 
have been completed, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to determine the 
nature and etiology of any low back 
disability found to be present and the 
extent of the veteran's service-connected 
left knee disability and traumatic 
arthritis of the cervical spine, status 
post cervical spine strain.  If a low 
back disability is diagnosed, the 
physician must state whether it is at 
least as likely as not that the current 
low back disability is causally related 
to the March 1991 incident in service in 
which the veteran injured his cervical 
spine, or due to any other incident in 
service.  The examiner should reconcile 
his opinion with those provided in 
November 2001 and February 2002 by a 
physician's assistant.  

In regard to the cervical spine and left 
knee disabilities, the physician must set 
forth the manifestations of the veteran's 
service-connected cervical spine and left 
knee disabilities, and distinguish them 
from any other cervical spine disability 
or left knee disability found to be 
present.  The physician must also 
describe the extent of any 
incoordination, weakened movement, and/or 
excess fatigability.  Further, the 
physician must identify any objective 
evidence of pain or functional loss due 
to pain.  If the veteran has limitation 
of motion of the cervical spine and /or 
left knee, the examiner must express this 
as measured in terms of degrees, as well 
as render an opinion as to the severity 
of limitation of motion demonstrated, 
i.e., slight, moderate, or severe.  If 
the veteran has ankylosis of the cervical 
spine, the examiner must state whether it 
is favorable or unfavorable.  The 
physician must also express an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion during flare-ups. If 
this is not feasible, the physician 
should so state.  

Finally, the physician must provide an 
opinion as to the effect, if any, of each 
of the veteran's disabilities at issue 
(low back disability and his service-
connected left knee and cervical spine 
disabilities) on his ability to 
obtain/retain substantially gainful 
employment.  The claims file must be made 
available to the physician, and the 
physician must verify that he or she has, 
in fact, reviewed the claims file.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues currently on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


